DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments filed on 04/22/2022 have been fully considered.
Claims 1-18 are pending for examination. 
Applicant’s election without traverse of Species A, claims 1-6 in the reply filed on 02/11/2022 is acknowledged. 
Claims 7-18  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B and C, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Capra et al. (USPGPUB 2014/0257156 – cited in previous action) in view of Frix et al. (USPGPUB 2015/0011854). In regard to claim 1, Capra discloses a wearable computing device for the wrist and/or forearm (Figs. 4A-4C, 5C-5F, 6C, 7E-7G, 10A-10E, and 11G and associated descriptions; wrist, [0050]; [0080]; [0096]; [0098]; [0122]; [0126]) comprising: a display (element 520/524, Figs. 5D and 5E and associated descriptions; element 744, Figs. 7E and 7F and associated descriptions); a motion sensor (accelerometer, [0081-0083]; gyroscope, [0120]) and an attachment member which is configured to be fastened around a wrist and/or forearm (lace or cable of motorized closure device 524/742, Figs. 5D and 7E and associated descriptions; nitinol wire, [0046]; [0081]; [0135]) , wherein the device has a first configuration in which the attachment member has a first degree of contraction in order to fit in a relatively loose manner around the wrist and/or forearm (blocks 554 and 568, Fig. 5F and associated descriptions; blocks 642, 644, and 656, Fig. 6C and associated descriptions) and a second configuration in which the attachment member has a second degree of contraction in order to fit in a relatively snug manner around the wrist and/or forearm (block 562, Fig. 5F and associated descriptions; block 650, Fig. 6C and associated descriptions), and wherein the device transitions from the first configuration to the second configuration based on information from the motion sensor (activity/ motion, Figs. 5F and 6C and associated descriptions; [0081-0083]; [0087-0091]).
Capra further discloses a sensor that is positioned within an interior region of brace and adjacent the patient's body, wherein the sensor includes a sensor for detecting pulse/ heart rate of the patient ([0138] and [0143]) but does not specifically discloses one or more light emitters; one or more light receivers, wherein light from a light emitter is received by a light receiver after the light has been transmitted through and/or reflected from a person's body tissue, and wherein changes in the spectrum of the light caused by transmission of the light through the person's body tissue and/or reflection of the light from the person's body tissue are analyzed in order to measure one or more biometric parameters concerning the person.
Frix teaches a wearable device (Figs. 1-4 and associated descriptions) comprises a pulse oximeter configured to monitor pulse rate and oxygen saturation of the user ([0027-0028]), wherein the sensor can be worn on the wrist and be integrated into braces ([0028]), the sensor comprises one or more light emitters (red/ infrared LEDs, [0037]); one or more light receivers (photodiode, [0037]), wherein light from a light emitter is received by a light receiver after the light has been transmitted through and/or reflected from a person's body tissue, and wherein changes in the spectrum of the light caused by transmission of the light through the person's body tissue and/or reflection of the light from the person's body tissue are analyzed in order to measure one or more biometric parameters concerning the person ([0028] and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Capra) to incorporate the pulse oximeter (as taught by Frix) into the brace device, since Capra discloses a pulse rate sensor can be incorporated into the brace and Frix teaches a pulse oximeter can be integrated into a brace. The rationale would have been to obtain more physiological information of the user/ patient. 
In regard to claim 2, Capra as modified by Frix discloses the motion sensor is an accelerometer (accelerometer, [0081-0083]; Figs. 5F and 6C and associated descriptions of Capra).
In regard to claim 3, Capra as modified by Frix discloses the motion sensor is a gyroscope (gyroscope, [0120] of Capra).
In regard to claim 5, Capra as modified by Frix discloses the attachment member contracts when exposed to electrical current (nitinol wire, [0046]; [0081]; [0135] of Capra).
In regard to claim 6, Capra as modified by Frix discloses the device further comprises an actuator which contracts the attachment member (motor 220, Fig. 1B and associated descriptions; motor, [0073] and Figs. 5A-5F and associated descriptions of Capra).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capra and Frix as applied to claims 1-3 and 5-6 above, and further in view of Kinast (USPGPUB 2004/0019288 – cited in previous action). In regard to claim 4, Capra as modified by Frix discloses the motion/ activity sensor comprises an accelerometer, a gyroscope or other devices/ sensors to detect if the patient is sitting, standing, or performing an activity, e.g., walking, running, and the like ([0038-0039]; [0082]; [0088]) but does not specifically disclose the motion sensor is an inclinometer.
Kinast teaches a patient wearable device (Figs. 1-3) comprises an accelerometer and inclinometer may be provided to detect activity and posture of the patient ([0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Capra as modified by Frix) to incorporate an inclinometer as taught by Kinast, since both devices are wearable medical devices and one of ordinary would have recognized that the combination of accelerometer and inclinometer can detect activity and posture of the patient (see Kinast). The rationale would have been to obtain more posture and activity information of the brace/ user.

Response to Arguments
Applicant’s amendment and argument with respect to claim 1 filed on 04/22/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791